Citation Nr: 0407605	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than April 9, 2001, 
for the award of special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from June 1946 to December 
1946, and from February 1951 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision which 
granted special monthly pension at the housebound rate, 
effective April 9, 2001.  The veteran appeals for an earlier 
effective date for this benefit.


FINDING OF FACT

The veteran is shown to be entitled to a 100 percent 
permanent rating for chronic obstructive pulmonary disease, 
as well as a separate 60 percent permanent rating for 
residuals of renal failure, as of July 11, 2000, when a claim 
for pension benefits was received.  


CONCLUSION OF LAW

The criteria for an earlier effective date of July 11, 2000 
for special monthly pension at the housebound rate are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.401 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was entitled to special monthly 
pension at the housebound rate as of the date of his claim 
for pension benefits, July 11, 2000.  Under the circumstances 
of this case, there has been adequate VA compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran had active service from June 1946 to December 
1946, and from February 1951 to November 1952.

On July 11, 2000, a claim for pension benefits (in the form 
of an income, net worth, and employment statement) was 
received from the veteran.  Initially, in October 2000, the 
veteran's claim was denied due to excess income.  However, in 
April 2001, after receipt of a statement of unreimbursed 
medical expenses, entitlement to basic non-service-connected 
pension benefits was granted by the RO, effective July 11, 
2000, the date of claim.  

On April 9, 2001, part of a report of an examination to 
determine housebound status or the need for aid and 
attendance was received.  This report showed that the veteran 
walked with a cane and portable oxygen.  It was noted that he 
was pale and fragile appearing, used continuous portable 
oxygen, was unsteady and fell easily.  

Later that month, a report of an April 23, 2001 examination 
to determine housebound status or the need for aid and 
attendance, conducted by a VA physician, was received.  
According to this examination, the veteran used a cane.  His 
appearance was normal, and he had essentially normal function 
of the upper and lower extremities, with some weakness.  He 
could walk 1/4 block without the assistance of another person.  
He had no restrictions on his ability to leave the home or 
immediate premises.  He needed a walker when fatigued, and a 
wheelchair was to be ordered.  The diagnosis was severe 
chronic obstructive pulmonary disease, and the examiner 
certified that daily skilled services were not indicated.  

Attached to this examination report was a VA treatment note 
showing the veteran's treatment by that same physician that 
day.  The veteran reported a lack of energy, and complained 
of increasing shortness of breath over the past few months.  
He was on oxygen 24 hours per day.  He had also developed a 
compression fracture of his lower dorsal spine.  The 
assessment was severe chronic obstructive pulmonary disease, 
compensated, peripheral vascular disease, stable, anemia, 
renal insufficiency, stable, hypertension, stable, and 
prostate cancer, stable.  

In a May 2001 RO decision, the veteran was granted special 
monthly pension at the housebound rate, based on a single 
permanent disability rated as 100 percent under the rating 
schedule, and a separate disability ratable at 60 percent.  
The effective date assigned for the higher rate of pension at 
the housebound rate was April 9, 2001.  

The veteran contends that he was as disabled when he filed 
his claim in July 2000 as he was in April 2001, and, 
therefore, the effective date of the grant of special monthly 
pension should be the date of claim in July 2000. 

In general, an award of special monthly pension at the 
housebound rate payable to a veteran will be effective the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.401(a).  

The veteran's claim for pension was received July 11, 2000.  
Although he did not explicitly claim entitlement to 
housebound status at that time, his claim for pension may be 
construed as including a claim for the maximum available 
benefit.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

Increased pension may be paid if, in addition to having a 
single permanent disability rated as 100 percent under the 
rating schedule, the veteran has a separate disability or 
disabilities independently ratable at 60 percent or more, or 
if the veteran is permanently housebound by reason of 
disability (meaning substantially confined to his/her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351(d).

At the time of the April 2001 rating decision which granted 
basic pension benefits, the RO evaluated the veteran's 
disabilities as follows:  history of renal failure, rated 60 
percent under Diagnostic Code 7541, and chronic obstructive 
pulmonary disease, rated 30 percent disabling under 
Diagnostic Code 6604.  

The May 2001 rating decision which granted special monthly 
pension at the housebound rate effective April 9, 2001, also 
increased the rating for chronic obstructive pulmonary 
disease to 100 percent, effective April 9, 2001, and noted 
additional disabilities of peripheral vascular disease, 
anemia, hypertension, and prostate cancer, status post 
orchiectomy, each rated noncompensable.  The renal failure 
remained rated 60 percent disabling.  Thus, his increased 
rate of pension was based on the presence of one disability 
rated 100 percent and a separate disability rated 60 percent, 
rather than a showing that he was, in fact, housebound. 

Ratings for chronic obstructive pulmonary disease are based 
on specific pulmonary function test findings.  In addition, a 
100 percent rating is warranted for other circumstances, 
including cor pulmonare, episodes of acute respiratory 
failure, or the requirement of outpatient oxygen therapy.  
38 C.F.R. § 4.97, Code 6604.  The RO based the rating of 100 
percent on this latter criterion, the need for outpatient 
oxygen therapy.  Since there are no pulmonary function tests 
of record, the Board will do likewise.

VA medical records show that the veteran was hospitalized 
from June to July 2000 primarily for treatment of renal 
failure.  Chronic obstructive pulmonary disease was also 
noted, and he was on a metered dose inhaler.  At the time of 
discharge, he was ambulatory, but used a cane when he felt he 
needed it for stability.    

The file does not contain any further VA treatment records 
until April 2001, when the veteran was noted to be on oxygen 
24 hours per day.  Subsequent evaluations, in September 2001 
and November 2001, show his continually declining health, and 
continued reliance upon oxygen therapy.  
 
Thus, although it appears that the veteran became dependent 
on outpatient oxygen sometime prior to April 2001, the exact 
date is not known.  However, a bill from medical supply 
company show he was charged for oxygen and a portable unit in 
December 2000; thus, he required outpatient oxygen at least 
by that time.  In addition, A. Lindsey, M.D., wrote, in 
September 2001, that the conditions that had led the veteran 
to be declared housebound in April 2001 had existed as far 
back as April 2000.  Moreover, in view of the veteran's 
severely compromised health, due to renal failure, in July 
2000, and the severe level of disability shown in the next 
available record, dated in April 2001, to include the ability 
to walk only 1/4 block, factual housebound status during this 
period cannot be ruled out in the absence of additional 
records.   

In view of these factors, the Board finds that the criteria 
for special monthly pension at the housebound rate were met 
as of the date of the July 11, 2000 claim, and the housebound 
pension benefit should be awarded as of that date.  Thus an 
earlier effective date of July 11, 2000 for the award of 
special monthly pension at the housebound rate is granted.  
The benefit of the doubt has been applied in making this 
decision.  38 U.S.C.A. § 5107(b).  


ORDER

An earlier effective date of July 11, 2000 for special 
monthly pension at the housebound rate is granted.  



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



